DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 3/01/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 1/28/2021 have been considered but are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 13, including “wherein the millimeter wave imaging data, the thermal imaging data and the visible light video data are overlaid and combined into a live video stream and displayed on the integrated mobile device”.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 20160157725 A1) (hereinafter Munoz) in view of Bodkin (US 20040119020 A1) (hereinafter Bodkin).
Regarding claim 1, Munoz discloses:
A detection system comprising:
a mobile housing; [See Munoz, Figs. 1, 3, 4 illustrate a “mobile” housing such that a mobile device such as a smartphone fits into the housing]
an integrated mobile device contained within the mobile housing; [See Munoz, ¶ 0069 discloses a handheld device comprising a cradle configured to hold a mobile device (a tablet, or a phone).]
a thermal imaging system contained within the mobile housing and that provides thermal imaging data; and [See Munoz, ¶ 0020, 0024, 0090 discloses the use of a thermographic sensor and corresponding processing.  “thermal imaging data” corresponding with the data/signals generated and transmitted according to the thermographic sensor.]
a video capturing system contained within the mobile housing and that provides visible light video data; and [See Munoz, ¶ 0024 discloses that the housing assembly includes at least one of an IR image sensor, a camera, depth sensor, RGB sensor/camera, thermographic sensor, etc.  “visible light video data” corresponding with the data/signals generated and transmitted according to the RGB sensor/camera.]
Although Munoz does disclose the use of a hyperspectral image sensor, which is understood to be within the level of ordinary skill regarding collecting information from across the electromagnetic spectrum and would seemingly include at least a “millimeter wave” band, and additionally, Munoz discloses multiple recitations of providing “real-time” analysis of tissue pathology (per exemplary embodiments) and explicitly disclose:
a millimeter wave imaging system contained within the mobile housing and that provides millimeter wave imaging data;
a controller adapted to overlay the millimeter wave imaging data and the thermal imaging data with the visible light video to form a live video steam;
wherein the millimeter wave imaging data, the thermal imaging data and the visible light video data are combined into a live video stream and displayed on the integrated mobile device.
However, discloses:
a millimeter wave imaging system contained within the mobile housing and that provides millimeter wave imaging data; [See Bodkin, ¶ 0005, 0015, 0037, 0050, discloses a multi-modal optical imager forming a plurality of channels within a mobile imaging module to accommodate more than two wavelength bands (e.g., visible, infrared, etc.).  It is explicitly recited that millimeter waves (MMW) may be a supported imaging modality; See Bodkin, ¶ 0054, Fig. 7 discloses an imaging module comprising a first channel along which a visible light wavelength band is aligned, a second channel along which a long-wave infrared wavelength band is aligned, and a third channel along which a mid-wave infrared wavelength band is aligned.  It is thus contemplated that the third channel (for instance) may be swapped for a millimeter waveband imaging system, producing an optical system incorporating visible wavelength band imaging, infrared wavelength band imaging, and millimeter wavelength band imaging simultaneously.]
[See Bodkin, ¶ 0048-0049, 0055 discloses overlaying a detected image of an infrared wavelength band with a detected image of a visible light wavelength band.  Further, that the overlaying of bands, (in an exemplary embodiment, visual and thermal images) provides a visual picture and corresponding heat signature simultaneously.  Captured waveband video streams from the plurality of detectors may be merged for display on a single display screen.  In an example, visible light wavelength band video stream is multiplied by midwave infrared wavelength band video stream and long-wave infrared wavelength band video stream, wherein the video streams are overlayed.]
wherein the millimeter wave imaging data, the thermal imaging data and the visible light video data are combined into a live video stream and displayed on the integrated mobile device. [See Bodkin, ¶ 0005, 0015, 0037, 0050, 0055 discloses forming a millimeter waveband imaging channel.  Plural waveband video streams from the plurality of detectors may be merged for display on a single display screen.  In an example, visible light wavelength band video stream is multiplied by midwave infrared wavelength band video stream and long-wave infrared wavelength band video stream, wherein the video streams are overlayed.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Munoz to add the teachings of Bodkin in order to provide simultaneous display of multimodal imaging wavebands, enhancing target detection and providing resilience in imaging under a range of potential ambient conditions. (Bodkin, ¶ 0048).

Regarding claim 3, Munoz in view of Bodkin discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Bodkin discloses:
[See Bodkin, ¶ 0055 discloses imaging of a target object, wherein a first optical channel is processed to derive outlines of a target object, and wherein second and third channels are processed to provide images of the target object; See Bodkin, Fig. 7 illustrates a three-channel multi-modal imager, wherein each of the imagers shares a common objective lens, and hence image at least a portion of a “same object” as such.]
For motivation, please see Examiner’s earlier rejection of claim 1.

Regarding claim 6, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Munoz discloses:
wherein the video capturing system is included in the integrated mobile device. [See Munoz, ¶ 0069 discloses a handheld device comprising a cradle configured to hold a mobile device (a tablet, or a phone); See Munoz, ¶ 0024 explicitly discloses that the mobile device includes a camera, and is in communication with a control module.]

Regarding claim 7, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Munoz discloses:
wherein the integrated mobile device includes a display screen and the millimeter wave imaging data, the thermal imaging data and the visible light video data and/or the live video stream are displayed on the display screen. [See Bodkin, ¶ 0005, 0015, 0037, 0050, 0055 discloses forming a millimeter waveband imaging channel.  Plural waveband video streams from the plurality of detectors may be merged for display on a single display screen.  In an example, visible light wavelength band video stream is multiplied by midwave infrared wavelength band video stream and long-wave infrared wavelength band video stream, wherein the video streams are overlayed.]

Regarding claim 11, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Munoz discloses:
wherein the integrated mobile device includes an interface, and wherein the live video stream is displayed on the interface. [See Munoz, ¶ 0068, 0164 discloses that a user may select a particular raw or processed view for viewing on a display/screen via a graphical user interface (GUI), and providing real-time imaging.]

Regarding claim 13, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a detection system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 14, Munoz in view of Bodkin discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Munoz discloses:
wherein the visible light video capturing system is included in the integrated mobile device. [See Munoz, ¶ 0024 discloses that the housing assembly includes at least one of an IR image sensor, a camera, depth sensor, RGB sensor/camera, thermographic sensor, etc.]

Regarding claim 15, Munoz in view of Bodkin discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Bodkin discloses:
wherein the millimeter wave imaging data, the thermal imaging data and the visible light video data each include at least some imaging data of the same object. [See Bodkin, ¶ 0055 discloses imaging of a target object, wherein a first optical channel is processed to derive outlines of a target object, and wherein second and third channels are processed to provide images of the target object; See Bodkin, Fig. 7 illustrates a three-channel multi-modal imager, wherein each of the imagers shares a common objective lens, and hence image at least a portion of a “same object” as such.]
For motivation, please see Examiner’s earlier rejection of claim 1.

Claims 4-5, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Bodkin in view of Reinpoldt III (US 20090060272 A1) (hereinafter Reinpoldt III).
Regarding claim 4, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Munoz in view of Bodkin does not appear to explicitly disclose:
wherein the live video stream includes information regarding a concealed object.
However, Reinpoldt III discloses:
wherein the live video stream includes information regarding a concealed object. [See Reinpoldt III, ¶ 0003 discloses detecting a gun, knife, or other contraband hidden under a person’s clothing.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Munoz in view of Bodkin to add the teachings of Reinpoldt III in order to provide a computer generated highlight coinciding with a location of a detected concealed object in an obtained image (Reinpoldt III, ¶ 0032).

Regarding claim 5, Munoz in view of Bodkin in view of Reinpoldt III discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.

wherein the concealed object is selected from the group: a gun, a knife and an explosive. [See Reinpoldt III, ¶ 0003 discloses detecting a gun, knife, or other contraband.] 
For motivation, please see Examiner’s earlier rejection of claim 4.

Regarding claim 16, Munoz in view of Bodkin discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Reinpoldt III discloses:
wherein the live video stream includes information regarding the concealed object. [See Reinpoldt III, ¶ 0003 discloses detecting a gun, knife, or other contraband hidden under a person’s clothing.]
For motivation, please see Examiner’s earlier rejection of claim 4.

Regarding claim 17, Munoz in view of Bodkin discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Reinpoldt III discloses:
wherein the live video stream highlights the concealed object. [See Reinpoldt III, Fig. 1 illustrates providing a highlight (112) which corresponds to a detected concealed object.]
For motivation, please see Examiner’s earlier rejection of claim 4.

Regarding claim 18, Munoz in view of Bodkin discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Reinpoldt III discloses:
 [See Reinpoldt III, ¶ 0003 discloses detecting a gun, knife, or other contraband hidden under a person’s clothing.]
For motivation, please see Examiner’s earlier rejection of claim 4.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Bodkin in view of Kerning et al. (US 20170148241 A1) (hereinafter Kerning).
Regarding claim 8, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Munoz in view of Bodkin does not disclose:
further comprising an acoustic detection system that provides acoustically detected data.
However, Kerning discloses:
further comprising an acoustic detection system that provides acoustically detected data. [See Kerning, ¶ 0136, 0197 discloses using a microphone in a mobile device to scan and identify sounds or sound fluctuations – particularly, that given sounds may be correlated to certain events, wherein further action may be subsequently taken.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Munoz in view of Bodkin to add the teachings of Kerning in order to allow for the detection of specific sounds, the correlation of specific sounds to specific identified events, and effectuating further intervention/actions in response to the detection of such events.  This would provide an 

Regarding claim 9, Munoz in view of Bodkin in view of Kerning discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Kerning discloses:
wherein the acoustically detected data includes the identification of an acoustic event. [See Kerning, ¶ 0136, 0197 discloses using a microphone in a mobile device to scan and identify sounds or sound fluctuations – particularly, that given sounds may be correlated to certain events, wherein further action may be subsequently taken.]
For motivation, please see Examiner’s earlier rejection of claim 8.

Regarding claim 10, Munoz in view of Bodkin in view of Kerning discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Kerning discloses:
wherein the acoustic event is selected from the group: a gunshot, a bomb blast and a scream. [See Kerning, abstract, ¶ 0197, 0199 discloses the specific situation in which the sound of a gunshot is identified by the microphone of a mobile device.]
For motivation, please see Examiner’s earlier rejection of claim 8.

Regarding claim 12, Munoz in view of Bodkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Kerning discloses:
further comprising a facial recognition system that provides facial recognition data. [See Kerning, ¶ 0106, 0182, 0216 discloses performing a facial scan, and potentially comparing the obtained facial 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al: Hua-Mei Chen, Seungsin Lee, R. M. Rao, M. -. Slamani and P. K. Varshney, "Imaging for concealed weapon detection: a tutorial overview of development in imaging sensors and processing," in IEEE Signal Processing Magazine, vol. 22, no. 2, pp. 52-61, March 2005.”
US 20110084868 A1		DALY; ROBERT PATRICK et al.
US 20080144885 A1		Zucherman; Mark et al.
US 20090041293 A1		Andrew; Brian et al.
US 8300890 B1			Gaikwad; Deepak et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK E DEMOSKY/             Examiner, Art Unit 2486